Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LAMP FOR VEHICLE HAVING A MOVABLE MIRROR AND A LIGHT ADJUSTMENT UNIT


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

(s) 1-2, 4, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinprecht (U.S. Patent No. 9,777,901).
Regarding Claim 1, Reinprecht discloses in Figure 1,  a lamp for a vehicle, comprising: a light source unit 11-16, for generating a first light; a light adjustment unit 31, 41  for adjusting a first light concentration for the first light to generate a second light having a second light concentration that is different from the first light concentration; and a movable mirror unit 51, 52 for reflecting the second light to form an image of a predetermined shape on a road surface, wherein a position where the image is formed on the road surface is changed depending on a position of the movable mirror unit (the light bands are adjusted based on the oscilationg of the micro mirrors Col 2, lines 10-20).
Regarding Claim 2, Reinprecht discloses in Figure 1,  the lamp of claim 1, wherein the light source 11-16 unit comprises: a plurality of light sources (plural laser diodes Col 1, lines 55-65); and an optical unit (collimator 21-26 Col 4, lines 20-22) for synthesizing light generated from the plurality of light sources 11-16 to generate the first light.
Regarding Claim 4, Reinprecht discloses in Figure 1,  the lamp of claim 2, wherein the optical unit 21-26 causes the light generated from each of the plurality of light sources to be transmitted or reflected (the collimating optics allow for transmission of light Col 4, lines 20-22).
Regarding Claim 6, Reinprecht discloses in Figure 1,  the lamp of claim 1, wherein the light adjustment unit 31, 41 comprises a plurality of lenses, wherein the plurality of lenses have different effective areas (converging and diverging lens Col 7, lines 45-50).
Regarding Claim 7, Reinprecht discloses in Figure 1, the lamp of claim 6, wherein the plurality of lenses 31, 41 comprise: a first lens 31 to which the first light is incident; and a second lens 41 from which the second light is emitted, wherein an effective area of the first lens is greater than an effective area of the second lens (the converging lens 31 has a larger incident surface than the diverging lens 41).

Regarding Claim 9, Reinprecht discloses in Figure 1,  the lamp of claim 8, wherein the first light incident on the first lens 31, and the second light emitted from the second lens 41 proceed substantially parallel to the optical axis (the light is converged and diverged along a direction parallel to the optical axis of the lenses 31, 41).
Regarding Claim 11, Reinprecht inherently discloses each of the lenses having a different focal length by the fact that the converging and diverging lenses 31, 41 are distinct. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reinprecht.
Reinprecht does not explicitly disclose at least some of the plurality of light sources 11-16 generate light of different colors.
In this case, selecting various color light sources for generating a specific hue or color or light emitted by the headlamp would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reinprecht in view of Rosenhahn (U.S. PG Publication No.  2016/0039330).
Reinprecht does not disclose the optical unit 21-26 as comprising a prism or a mirror or a mirror unit for reflecting light to the light adjustment unit 31, 41.
Rosenhahn discloses a vehicle lamp having a mirror for collimating the light in a vehicle lamp using reflection that collimates light in direction of an optical axis of the headlamp (para 0056). 
It would have been obvious to one of ordinary skill in the art to substitute a mirror member for the collimator because they are known equivalents and it would have yielded the predictable result or collimating the light.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murakami (U.S. PG Publication No. 20190113200) and Hoshino (U.S. Patent No. 10,179,534) disclose a headlamp with movable mirror. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ROBERT J MAY/Primary Examiner, Art Unit 2875